Citation Nr: 0738687	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota 


THE ISSUE

Entitlement to service connection for esophageal cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from June 1969 to March 1971 
with service in the Republic of Vietnam from November 1969 to 
November 1970.  His principal duties included ammo handler 
and assembler.  He was awarded the Republic of Vietnam 
Campaign Medal with 60 Device.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.     

During the course of the appeal, the veteran testified at 
hearings before a RO Decision Review Officer in September 
2005 and the undersigned Member of the Board sitting at the 
RO in September 2006.  Transcripts of these hearings have 
been associated with the claims folder.

This case was before the Board in May 2007, at which time the 
appeal was granted to the extent that it was determined that 
new and material evidence had been received since the June 
1995 final rating decision that previously denied service 
connection for adenocarcinoma of the esophagus.  The Board's 
decision also remanded the issue of service connection for 
additional development.  The case is again before the Board 
for final appellate review. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
November 1969 to November 1970; therefore, his exposure to 
herbicides during service is presumed.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's esophageal 
cancer is etiologically related to his active military 
service, including exposure to herbicides.  


CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by 
service, nor may it be presumed that esophageal cancer was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In November and December 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, including medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disability and service, or to provide a properly executed 
release so that VA could request the records for him.  With 
respect to his claim as it relates to herbicide exposure, the 
veteran was advised that he must have a medical diagnosis of 
one of the disabilities for which presumptive service 
connection is available based upon herbicide exposure or that 
he should submit scientific and medical evidence showing that 
his claimed disability is medically associated with dioxin 
exposure.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the 2003 letters provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an SOC dated in 
May 2005 and SSOCs dated in June 2005 and February and June 
2006 as well as June 2007 provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Finally, the Board notes the RO also sent the 
veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Although this letter was issued 
after the initial adjudication, the Board notes that the 
claim for service connection is being denied; thus, any error 
as to the timeliness of the notice on the disability rating 
and effective date elements of his claim is moot.  

With respect to VA's duty to assist the veteran in obtaining 
evidence, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this context, the Board 
notes that the veteran was afforded a VA examination in 
conjunction with the claim.  Both VA and private nexus 
opinions have been obtained or submitted.  Additionally, 
pertinent treatment records have been secured and associated 
with the claims file.  As noted, the veteran had the 
opportunity to present testimony at several personal 
hearings.  It is therefore the Board's conclusion that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim to the extent necessary under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Facts 

The veteran has asserted that he was exposed to the herbicide 
Agent Orange in service, and that such exposure caused his 
esophageal cancer.  The Board will consider the veteran's 
claim for service connection under all available avenues, 
including as secondary to herbicide exposure, in order to 
determine whether his claim should be granted.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2006).  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 8, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.309(e) (2005) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.  

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that, based upon extensive 
scientific research, a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not 
be extended beyond specific disorders.  See e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure, or for death caused thereby, by showing 
two elements.  First, it must be shown the veteran served in 
the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307(a)(6) 
(2007).  Second, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. 
§ 3.309(e), or otherwise establish a nexus to service.  See 
Brock, 10 Vet. App. at 162.

In this case, the evidence shows the veteran served in the 
Republic of Vietnam from November 1969 to November 1970 and 
that he was awarded both the Vietnam Service Medal with 2 
bronze service stars and Vietnam Campaign Medal.  There is no 
affirmative evidence of record showing the veteran was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.  

A private esophagram dated in November 1992 revealed a large 
irregular shaped mass involving the distal esophagus and 
possibly gastric fundus with irregular central ulceration, 
most likely representing a carcinoma.  The veteran 
subsequently underwent surgery for esophageal cancer.  
January 1993 private hospital records indicate that the 
veteran has a social history of smoking cigarettes, one and a 
half packs per day for 15-20 years, which he quit in January 
1992.  

A June 2001 statement from Dr. N.G., a private surgeon, 
indicated that it was unusual for someone the veteran's age 
to develop adenocarcinoma of the esophagus.  She stated that 
there were no clear predisposing factors in the veteran's 
medical history.  It was noted that the veteran denied a 
history of gastroesophageal reflux disease, had stopped 
smoking a year earlier, and did not use alcohol.  N.G. 
concluded by noting that the veteran had raised concerns that 
his cancer could be related to Agent Orange exposure in 
Vietnam.  The veteran was pursuing information with regards 
to any association.  

Dr. N.G. submitted further statements dated in October 2003 
and January 2005.  It was noted that the veteran had a 
history of cigarette smoking of 11/2 packs a day for about 18-
20 years.  She concluded that it would be very unusual for 
that modest of a smoking history to cause a malignancy of 
that type at his early age.  He did not use alcohol.  She 
stated that she thought that there was reason to believe that 
the veteran's cancer could be related to his Agent Orange 
exposure while serving in Vietnam.  She based her conclusion 
on the fact that cancers of the aero-digestive tracts were 
known to be associated with that exposure.  She further 
concluded that it was very likely that esophageal cancer in 
this case was induced on the basis of exposure to Agent 
Orange.  

A December 2004 letter from Robert A. Gill, MD, indicates 
that the veteran's only risk factor for esophageal cancer 
seemed to be smoking.  He had about an 18-pack/year history.  
There was no family history of esophageal cancer and no 
history of tylosis, etc.  The doctor concluded that given the 
fact that the veteran's only risk factor seemed to have been 
smoking, which was a pretty weak risk factor, it was as 
likely as not that his esophageal cancer at an early age 
resulted from Agent Orange exposure.  The doctor stated that 
he could not know that for sure. 

The veteran testified at a hearing at the RO in September 
2005.  The veteran discussed how he had done research into 
risk factors for esophageal cancer, and he was told that the 
factors include obesity, alcoholism, and tobacco use for 
squamous cell cancer of the esophagus.  Hearing transcript 
(T.), 5.  He also read that adenocarcinoma has a slight risk 
from tobacco use, but more from herbicides.  Several doctors 
(who provided statements to this effect) stated that his type 
of cancer did not have a high risk factor from tobacco use.  
One doctor told him that the usual age for this type of 
cancer was between 60-70 years old, whereas he was first 
diagnosed at the age of 43, about 22 years after service 
separation.  The veteran described how he was in defoliated 
areas while he served in Vietnam.  T. 6.   The veteran also 
highlighted a previous Board decision, but recognized that it 
was nonprecedential in nature.  T. 7.  

The veteran submitted a copy of a newspaper article dated in 
September 2006 which indicated that there was a design flaw 
in the Federal Government's study of the health effects of 
Agent Orange on veterans.  Two scientists involved with the 
study stated that the results were a quarter-century of 
inaccurate findings.   

The veteran testified at a hearing before the Board in 
September 2006.  The veteran testified about a prior Board 
decision in which the issue at hand was granted, and the 
veteran highlighted the parallels to his own case.  T. 4-6.  

The veteran was afforded a VA examination in June 2007.  The 
examiner reviewed the veteran's claims file prior to the 
examination.  Following physical examination, the conclusions 
were history of squamous cell carcinoma of the esophagus, 
treated with preoperative radiation and chemotherapy with 
following esophagectomy and postoperative courses of 
chemotherapy; currently no evidence of progression or 
recurrence of the disease; and gastroesophageal reflux 
disease (GERD).  The examiner stated that he had reviewed the 
positive nexus opinion of record, but he noted that the 
existing information in the "Agent Orange Registry and 
Statistics" does not mention Agent Orange as an etiological 
factor for the development of adeno or squamous cell 
carcinoma of the esophagus.  Based on the presented 
information, the examiner was unable to confirm that the 
veteran's esophageal carcinoma was related to his military 
service.  The conclusion was that it was less likely than not 
that the veteran's esophageal cancer, successfully treated in 
January 1993, was related to his exposure to Agent Orange or 
other factors during his military service.    
 
III. Analysis
      
Review of the record shows that in 1992-93 (about 20 years 
after service discharge) the veteran underwent surgery and 
treatment following a diagnosis of esophageal carcinoma.  
Initially, the Board notes that esophageal cancer is not one 
of the disabilities for which presumptive connection is 
available based upon herbicide exposure.  As noted above, the 
Secretary of Veterans Affairs has determined there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Therefore, service connection is not warranted on 
a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6), given the veteran's specific diagnosis.  
Although the veteran challenges whether the studies regarding 
the health effects of Agent Orange exposure have been flawed 
and he presented a newspaper article to substantiate this 
theory, the results of the relevant studies are currently 
effectuated by regulations to which the Board is bound to 
apply.  See 38 C.F.R. § 19.5 (2007).  For these reasons, 
service connection for the claimed disorder is not warranted 
on a presumptive basis.    

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
His service medical records (SMRs) are negative for any 
complaints, treatment, or findings related to an esophagus 
disorder, and the first time he is shown to have disorder 
involving the esophagus after service is in 1992, which is 
more than 20 years after he was separated from service.   
Nevertheless, there are medical opinions both for and against 
a relation to service.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet .App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The Board has reviewed the several 
nexus statements provided by various doctors and has 
concluded that the opinion provided by the VA examiner in 
June 2007 has the greatest probative value and outweighs the 
other opinions.  

The Board first observes that the VA examiner had the entire 
case file to review.  This is significant since all of the 
documented facts were available for consideration and this 
provided a fuller basis on which to render a nexus opinion.  
That is, all the service records to include any relevant 
factors that might have led to the carcinoma were available, 
in conjunction with the post-service clinical findings and 
opinions.  The other private doctors did not have this 
comprehensive information so as to rule out or rule in any 
other possible causes of the cancer.  Additionally, the VA 
examiner was aware of the studies (and ruling legal 
authority) that govern the recognition of whether a certain 
disability may be causally related to military service.  The 
private doctors did not have this area of expertise nor was 
scientific evidence to support their conclusions presented.  
In rendering an opinion, the VA examiner included 
consideration of factors for direct service connection on any 
theory of entitlement.  Unfortunately, based on all pertinent 
data, the conclusion was that there was no relationship.    

The veteran also referred to an archived Board decision in an 
attempt to show that the Board has awarded service connection 
for esophageal cancer due to herbicide exposure in the past.  
While this is clearly the case as presented in this one 
decision, prior Board decisions are not binding.  38 C.F.R. 
§ 20.1303 (2007) states 

Although the Board strives for consistency in 
issuing its decisions, previously issued Board 
decisions will be considered binding only with 
regard to the specific case decided.  Prior 
decisions in other appeals may be considered in a 
case to the extent that they reasonably relate to 
the case, but each case presented to the Board will 
be decided on the basis of the individual facts of 
the case in light of applicable procedure and 
substantive law.   

Therefore, the previous Board decision in another appeal 
submitted by the veteran is not binding in this case.  
However, the Board has considered the outcome in that other 
appeal in relation to this case.  There are substantial and 
important distinctions that occur between any two cases.  In 
each case the veteran is presumed to have been exposed to 
herbicides based on his service in Vietnam (see 
3.307(a)(6)(iii)).  However, the other appeal also may or may 
not contain the degree of other risk factors that the instant 
veteran has.  The etiology of a disease may be based on many 
factors from genetics to environment, and each individual is 
unique.  Therefore, it is found that the prior Board decision 
submitted by the veteran has no probative value to this case.

The Board is sympathetic to the veteran's assertion that his 
cancer is related to herbicide exposure in service.  However, 
the most competent and probative evidence does not relate the 
veteran's diagnosis of esophageal cancer with his military 
service.  The Board does not doubt that the veteran sincerely 
believes his esophageal cancer is related to his military 
service; however, there is no indication the veteran has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted and the most probative and 
competent medical evidence of record does not relate the 
veteran's diagnosis of esophageal cancer to his military 
service.  Therefore, based upon the reasons and bases set 
forth above, the Board finds the preponderance of the 
evidence is against the veteran's claim for service 
connection for esophageal cancer, claimed as due to herbicide 
exposure, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for esophageal cancer, 
claimed as due to herbicide exposure, is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


